PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/250,860
Filing Date: 29 Aug 2016
Appellant(s): Mitulal et al.



__________________
Adam C. Rehm (Reg. No. 54,797)
For Appellant




EXAMINER’S ANSWER







1.	This is in response to the reply brief filed 02/05/2021 appealing from the Office Action mailed on 09/19/2019 and the examiners answer mailed 09/03/2020.

Response to Arguments from Reply Brief Filed 02/05/21

	Appellant’s arguments with regard to Examiner Argument History:
(i)	Appellant argues that examiner has not been consistent with his response to argument as to how the combination of the previously applied references Janoska and Arad teach the claim limitation(s) by referring back to the Non-Final Office Action dated February 28, 2019, Final Office Action dated September 19, 2019, Advisory Action dated December 27, 2019 and Examiner’s Answer to Appeal Brief mailed 09/03/2020 (please see page 2 under “Examiner Argument History”).
(i)	(Response) Throughout the prosecution history, examiner has maintained that the “shared discard threshold 124” as disclosed in Janoska (US Patent No. 6,539,024) (please see figure 5) is the “dynamic queue threshold”. This is because the “shared discard threshold 124” could be set to higher thresholds (please see Col 7, lines 1-7) and thus being dynamic. Examiner acknowledges the shared area portion 120 has a maximum shared depth 122 but the prior art does not clearly disclose another threshold, specifically a “static queue minimum” as recited in the respective independent claims. Looking at figure 5 of Janoska shows that the shared area 

	Appellant’s Detailed Grounds of Appeal:
(i)	Appellant argues application of Janoska is not proper because said sequence of first filling the reserved portion 110 before the final step of filling the shared portion 120 cannot be ignored and thus it is the reverse of what is being claimed (please see pages 2-4). Appellant therefore argues that examiner’s application of Janoska is therefore flawed.
(i)	(Response) As indicated earlier, appellant has argued throughout the prosecution history the sequence of filling data in the memory as disclosed in Janoska is different from the claim limitation since reserved portion 110 is first filled before the shared portion 120. Examiner asserts that appellant’s continuous referral of the reserved portion 110 as being relevant to rejection of the independent claims is not necessary especially since Janoska also suggests that “The reserve portion 110 may be eliminated such that the entire partition is made up of the shared portion 120” (please refer to Col 5, lines 65-67 and Col 6, lines 1-2 of Janoska). In other determining if a fill level of the first network queue in a shared buffer of the network switch exceeds a dynamic queue threshold, the dynamic queue threshold being configurable” is comparing fill level of the queue within a dynamic queue threshold within a “shared buffer”. As explained earlier, since the shared area partition is associated with one threshold, this prior art cannot anticipate all the claim elements as recited in the respective independent claims and thus application of the secondary reference Arad (US Patent No. 9,686,209). Examiner therefore, maintains that the application of the previously applied prior art to the portion(s) of independent claims 1, 8 and 15 is proper.

(ii)	Similarly, appellant also argues that the order of filling data in the memory areas of Arad is different from what is being claimed especially since in Arad, the committed area is filled first before the shared area (please see pages 5-7). 
(ii)	(Response) Examiner notes that argument made in pages 5-7 to the Reply Brief is similar to arguments made to the previous Office Actions on record including the Examiner’s Answer to Appeal Brief mailed on 09/03/2020. Examiner respectfully request that appellant should keep in mind the rejection is an obvious type rejection and as such if one prior art (specifically Janoska) shows a single threshold as partitioning the memory area into two regions, then applying a second prior art (such as Arad) known for dividing memory area into more than two regions by using multiple threshold is a reasonable combination and not a deviation from appellant’s when the fill level of the first network queue exceeds the dynamic queue threshold, determining if the fill level of the first network queue is less than a static queue minimum threshold, the static queue minimum threshold being a minimum amount of memory reserved for the first network queue”. The relied portion(s) of Arad shows comparing the fill level of the queue with a committed area threshold. All the actions show examiner has made consistent reference to said “committed area threshold” as said “dynamic queue threshold” since Col 8, lines 44-47 suggests said threshold could be adjustable and thus dynamic. Furthermore, in response to determining that the fill level exceeds the committed area threshold (i.e. figure 5 step 312), then the fill level of the queue is compared with the second threshold (i.e. shared area threshold construed as said “static queue minimum”), please see figure 5, step 315 also used in all the previous Office Actions. If the fill level is less than the “shared area threshold”) then the packet is stored (step 320) else, the packet is dropped (i.e. step D of figure 5). When looking at the sequence diagram of figure 5 shows that said “shared area threshold” is the minimum guaranteed threshold which ensures the packet can be stored (i.e. step 320) and thus teaching the above limitation. Therefore, in view of the above explanation, examiner maintains that the combination of both Janoska and Arad is proper.

(iii)	Appellant also argues that since the reserved portion 110 is filled first (i.e. with reference to Janoska) one or ordinary skill in the art would not modify prior art Janoska and similarly Arad and as such the claims 1, 8 and 15 are patentable over the prior art(s) of record (please see pages 7-8).


  
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474